internal_revenue_service number release date index number ----------------------------------- ---------------------------------- --------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b04 plr-141453-15 date june legend ----------------------- taxpayer -------------------------------------------------------------- year trust ----------------------------------------------------------------------- tax professionals ------- ---------------------------------------------- ------------------------ ----- ------------------ dear ----------------- this letter responds to a letter dated date and subsequent correspondence from the authorized representative of taxpayer’s estate requesting an extension of time under sec_2642 of the internal_revenue_code code and sec_301_9100-3 of the procedure and administration regulations to make the election out of the automatic allocation of generation-skipping_transfer gst tax under sec_2632 facts in year on a date after date taxpayer established and funded trust for the primary benefit of his son and daughter trust provides that during taxpayer’s lifetime the trustee shall make discretionary distributions of income and principal to taxpayer’s son and to or for the benefit of the descendants of any deceased child of taxpayer per stirpes no distributions are to be made to taxpayer’s daughter during taxpayer’s lifetime upon taxpayer’s death trust is to be divided into equal shares one for taxpayer’s son and one for taxpayer’s daughter after taxpayer’s death taxpayer’s son may withdraw one-third of his share of the trust corpus when he reaches age one-half ½ of the corpus of his share of the trust corpus when he reaches age and the remaining balance of his share of plr-141453-15 the trust corpus when he reaches age if the son is age or older when the taxpayer dies no more than one half ½ of the son’s share of the trust corpus can be distributed to him at taxpayer’s death son may withdraw the remainder of his share of the trust corpus five years later during the five-year interim period the trustee may make discretionary distributions of income and principal to taxpayer’s son if taxpayer’s son dies during this five-year period his trust share terminates and the trustee is to distribute the assets in the son’s share of the trust corpus to his issue per stirpes taxpayer’s daughter is to receive discretionary distributions of income and principal from her trust share during her lifetime upon the death of taxpayer’s daughter her trust share terminates and the trustee is to distribute the assets in daughter’s trust share to her issue per stirpes taxpayer engaged tax professionals to prepare his year form_709 united_states gift and generation-skipping_transfer_tax return taxpayer reported the year transfer to trust as a gift on a timely filed form_709 taxpayer did not make the written election out of the automatic allocation of gst_exemption under sec_2632 taxpayer through the authorized representative of his estate requests an extension of time under sec_301_9100-3 to make an election out of automatic gst_exemption with respect to the year transfer to trust pursuant to sec_2632 law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter the inclusion_ratio with respect to any property transferred in a gst is generally defined as the excess if any of over the applicable_fraction the term applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is plr-141453-15 the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that an individual’s gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 is effective for transfers subject_to chapter or made after date see pub_l_no sec_561 sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust is described in sec_2632 through vi sec_2632 provides that an individual may elect to have sec_2632 not apply to an indirect_skip such an election shall be deemed to be timely if made on a timely filed gift_tax_return for the calendar_year in which the transfer was made sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to one or more or all current-year transfers made by the transferor to a specified trust or trusts sec_26_2632-1 provides that to elect out the transferor must attach an election out statement to a form_709 filed within the time period provided in sec_26_2632-1 in general the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers under sec_26_2632-1 to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be plr-141453-15 granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 a taxpayer may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to elect out of the automatic allocation rules with respect to the year transfer to trust taxpayer through the personal representative of taxpayer’s estate should make the allocation on a supplemental form_709 for year and file the form with the internal_revenue_service cincinnati service_center - stop cincinnati ohio attach a copy of this letter to the form_709 plr-141453-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
